862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bryan Lee LIVENGOOD, Plaintiff-Appellant,v.Sgt. UNDERWOOD;  E. Harris, Lieutenant;  R. Little, Officer,Defendants- Appellees.
No. 88-6748.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 21, 1988.Decided:  Nov. 22, 1988.

Bryan Lee Livengood, appellant pro se.
Jacob Leonard Safron (Office of the Attorney General of North Carolina), for appellees.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Bryan Lee Livengood appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Livengood v. Underwood, C/A No. 87-869-C-R (M.D.N.C. July 7, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.